Wyly, J.
This is a controversy for the office of sheriff of the parish of Pointe Coupee, and from the judgment decreeing the plaintiff to be the legal sheriff, the defendant appeals.
*365The suit is brought in plaintiff’s own name. We think he has mistaken his remedy. The proceeding should have been under the “Intrusion Act.” Hays v. Thompson, 21 An. 655; State v. Delassize, 21 An. 710; State v. Dranguet, 23 An. 784.
The suit was not authorized by act No. 41 of the acts of 1873, as ■claimed by the plaintiff.
It is, therefore, ordered that the judgment herein be annulled; and it is now ordered that the injunction be dissolved, and this suit be dismissed, at plaintiff’s costs in both courts.